Citation Nr: 0815963	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the tongue 
with metastasis to the right neck node (claimed as throat, 
head and neck cancer), to include due to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had nearly continuous active service from 
February 1967 to June 1971, receiving the Vietnam Service 
Medal.  He also had over 20 years of subsequent Reserve 
component service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the veteran's claim of service 
connection.  

The veteran was scheduled for an August 2007 video conference 
before the Board at the RO in St. Petersburg, Florida, but 
withdrew his request in July 2007.  


FINDING OF FACT

Tongue cancer was not present in service and was first 
manifested many years after service, and is not related to 
disease or injury in service, including his exposure to 
herbicides such as Agent Orange.  


CONCLUSION OF LAW

Cancer of the tongue with metastasis to the right neck node 
(claimed as throat, head and neck cancer) was not incurred in 
or aggravated by service, and may not be presumed to be so 
related due to exposure to Agent Orange.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2004 and July 2004 that fully 
addressed all four notice elements, and were sent prior to 
the initial RO decision in this matter.  The June 2004 letter 
informed him of what evidence was required to substantiate a 
claim involving herbicide exposure, and the July 2004 letter 
informed him of what was required to substantiate a claim for 
direct service connection.  Both letters informed him of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and a letter was received by VA 
in July 2004 indicating that he had no additional evidence to 
submit.  Under these circumstances, the Board finds that 
adequate notice was provided to him prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained his service medical 
records.  Also, he received a VA medical examination in 
September 2004, which coincided with the filing of his claim 
in May 2004.  VA has obtained these records, as well as the 
records of his outpatient treatment with VA.  

Finally, the veteran has submitted private medical records 
relevant to his claim as well.  Significantly, neither he nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service Connection for Cancer of the Tongue

Relevant Laws and Regulations.  Service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), but does not include cancer of the tongue.  
38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval or air service, 
served in Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed 
at 38 C.F.R. § 3.309(e), he or she is presumed to have been 
exposed to herbicides if he or she served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

In Haas v. Nicholson, No. 2007-7037 (Fed. Cir. May 8, 2007), 
the United States Court of Appeals for the Federal Circuit 
upheld the Board's interpretation that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually 
been present at some point during the Vietnam conflict on the 
landmass of Vietnam or in its inland waters.  

Facts and Analysis.  The veteran was diagnosed in 1998 with 
moderately differentiated squamous cell carcinoma of the 
right base of the tongue, which metastasized to his right 
neck node as well.  He filed a claim of service connection 
for throat, head and neck cancer in May 2004, which was 
denied in a November 2004 rating decision.  He contends that 
he is entitled to a presumption of service connection due to 
his exposure to Agent Orange during his military service in 
Vietnam, which he maintains caused his tongue cancer.  The 
evidence establishes that he is not entitled to service 
connection for his tongue cancer, on either a presumptive 
basis or on a direct basis.  

First, the Board recognizes that the veteran served in 
Vietnam, where he was awarded the Vietnam Service Medal; 
therefore, the presumption of exposure to Agent Orange is 
conceded.  However, service alone is not sufficient to 
establish a presumptive basis upon which service connection 
due to herbicide exposure may be granted.  He must also have 
one of the disabilities listed in 38 C.F.R. § 3.309(e).  See 
38 C.F.R. § 3.307(a)(6)(iii).  Significantly, cancer of the 
tongue with metastasis to the right neck node is not one of 
the listed disabilities for which presumptive service 
connection may be granted.  See 38 C.F.R. § 3.309(e).    

The veteran argues that he should be presumptively service-
connected for his cancer, as he has referred to it as 
"throat, head and neck cancer."  While respiratory cancers, 
to include cancer of the larynx and trachea, are listed in 38 
C.F.R. § 3.309(e), not all cancers of the throat or neck are 
listed.  Moreover, his cancer deals with the digestive system 
- specifically, the back of the tongue.  See 38 C.F.R. § 
4.114 (classifying disorders of the tongue as part of the 
digestive system).  While it has metastasized to the neck, 
but it did not metastasize into the larynx, bronchials, or 
other respiratory systems.  

A February 1998 radiation therapy note refers to the 
veteran's cancer generically as a "head and neck 
malignancy," but reports referencing the specific diagnosis 
indicate that it was, in fact, cancer of the tongue with 
metastasis to the neck rather than a cancer of the overall 
neck or head.  Therefore, since the cancer was only present 
in areas not found to be medically and scientifically related 
to Agent Orange, and thus areas not listed in 38 C.F.R. 
§ 3.309(e), service connection may not be granted on a 
presumptive basis.  

While the veteran asserts that his cancer of the tongue 
should be presumptively service-connected due to his exposure 
to Agent Orange, the Board will also consider the veteran's 
claim on a direct basis to afford him all possible avenues of 
entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994) (when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis).  That is to say, the Agent Orange presumption 
does not preclude a veteran from establishing direct service 
connection with proof of actual direct causation.

In order for a claim to be granted on a direct basis, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (established by medical 
evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

There is no question that the veteran was diagnosed with 
tongue cancer with metastasis to the right neck node.  
However, there is nothing in the veteran's service medical 
records to establish that he suffered a disease or injury in 
service that resulted in complaints or treatment of tongue 
cancer.  Further, there is nothing from his Reserve service 
medical records from 1973 to 1995 to indicate such a disease 
or injury occurred either.  Therefore, the second requirement 
of an in-service disease or injury has not been met.  

Further, no medical nexus evidence was established by any of 
the veteran's treating or examiner health care providers.  Of 
note, no medical professional has ever opined, or even 
suggested the possibility, that the veteran's tongue cancer 
was related to his military service.  He underwent a VA 
examination in September 2004; however, this examination does 
not support his claim, as the examiner did not note any 
connection between cancer and his military service.  
Therefore, since both the second and third criteria required 
to establish service connection have not been satisfied, 
service connection cannot be granted on a direct basis.  

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
[disorder] and active duty service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the absence of in-service treatment for tongue cancer, the 
absence of cancer symptomatology for many years after 
discharge, and the absence of a medical nexus between the 
veteran's cancer and active duty.  Cancer is not the type of 
medical disorder that he is competent to identify. 

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Therefore, the claim of 
entitlement to service connection, either on a presumptive 
basis or on a direct basis, for cancer of the tongue with 
metastasis to the right neck node is denied.


ORDER

Service connection for cancer of the tongue with metastasis 
to the right neck node (claimed as throat, head and neck 
cancer), to include as due to exposure to Agent Orange, is 
denied.  



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


